NYGAARD, Circuit Judge,
dissenting.
Because I disagree that Williamson became an employee of ConRail on October 23, 1986 as either a borrowed or a dual servant, I respectfully dissent. Because I believe the majority opinion does not adequately review the respective duties and activities of the parties in this case, I will briefly summarize the pertinent facts.
On the day of Williamson’s accident, he was called by a Penn Trucks dispatcher to transfer lading from a damaged trailer to a new trailer. Williamson used a Penn Trucks street trailer to pick up a flatbed trailer. He then positioned his flatbed next to the damaged trailer. After asking a ConRail clerk which empty trailer he should transfer the lading into, Williamson himself positioned this empty trailer at the end of the flatbed.
Because ConRail may be responsible for damage to cargo it carries, ConRail damage inspectors are generally present when damaged cargo is transferred. The damage inspectors’ presence is necessary so ConRail can note the extent of the damage for its records and insure that no loss occurs in the transfer. Consequently, after setting up for the transfer of lading, Williamson waited for a ConRail inspector to arrive before proceeding. David Estes, an inspector employed by ConRail, arrived sometime later and the transfer of lading began.
Williamson used a forklift to remove pallets of cargo from the damaged trailer. After backing out with a load onto the flatbed, Williamson would stop to allow the damage inspector to inspect the cargo. Williamson would then place the pallet into the new trailer. Estes testified at trial that it was not his responsibility to tell Williamson how to transfer the lading. When Williamson asked him how the cargo should be placed in the new trailer, Estes suggested that Williamson alternate pallets on each side of the trailer. Estes further testified that he did not know how to operate a forklift and could not have told Williamson how to transfer the load.
The issue is quite simple: Did ConRail have the right to control Williamson on the job during which he was injured? Unquestionably, it did not. Viewing the evidence in the light most favorable to Williamson, I conclude that the district court properly granted JNOV to ConRail. Williamson independently set up the trailers for transfer in accordance with Penn Trucks procedures and operated his forklift without direction from anyone. Transfer of lading is a duty of Penn Trucks under its contract with ConRail. The presence of a ConRail inspector is necessary only so ConRail can note the extent of the damage to the cargo. Estes would occasionally stop Williamson so he could check for damage and he suggested how Williamson might pack the load to minimize future damage.
The majority states, “there is evidence that ConRail directly controlled Williamson’s activities when he was injured on October 23, 1986.” Maj. Op. at 1350. This is not so. One clerk, not a supervisor, gave Williamson the number and location of an empty trailer. The clerk’s job is to know *1355where undamaged trailers are located.1 One inspector, not a supervisor, checked the lading for damage as Williamson removed it and placed it in the- undamaged trailer. Neither of these people had any right to control Williamson: They were coordinating their efforts with him. These minimal interactions do not establish control or an employment relationship, but rather represent “the passing of information and the accommodation that is obviously required in a large and necessarily coordinated operation.” Kelley v. Southern Pacific Co., 419 U.S. 318, 330, 95 S.Ct. 472, 479, 42 L.Ed.2d 498 (1974) (citing Del Vecchio v.. Pennsylvania R.R. Co., 233 F.2d 2 (3d Cir.1956)). Accord, Warrington v. Elgin, Joliet & Eastern R.R. Co., 901 F.2d 88, 91 (7th Cir.1990). Because I believe the district court properly granted JNOY to ConRail, I dissent.2

. Indeed, Williamson concedes that this type of interaction was common and did not give rise to an employment relationship. Appellant’s Brief p. 6


. Because I conclude that the district court properly dismissed this case, I will not consider the district court's alternative grant of a new trial.